Case 1:18-cv-01622-KMT Document 220 Filed 01/16/20 USDC Colorado Page 1 of 9




                                                                    FILED
                                                         UNITED STATES DISTRICT COURT
                                                              DENVER, COLORADO
                                                                1/16/2020
                                                          JEFFREY P. COLWELL, CLERK
Case 1:18-cv-01622-KMT Document 220 Filed 01/16/20 USDC Colorado Page 2 of 9
Case 1:18-cv-01622-KMT Document 220 Filed 01/16/20 USDC Colorado Page 3 of 9
Case 1:18-cv-01622-KMT Document 220 Filed 01/16/20 USDC Colorado Page 4 of 9
Case 1:18-cv-01622-KMT Document 220 Filed 01/16/20 USDC Colorado Page 5 of 9
Case 1:18-cv-01622-KMT Document 220 Filed 01/16/20 USDC Colorado Page 6 of 9
Case 1:18-cv-01622-KMT Document 220 Filed 01/16/20 USDC Colorado Page 7 of 9
Case 1:18-cv-01622-KMT Document 220 Filed 01/16/20 USDC Colorado Page 8 of 9
Case 1:18-cv-01622-KMT Document 220 Filed 01/16/20 USDC Colorado Page 9 of 9
